COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Timothy Dynell George v. The State of Texas

Appellate case number:       01-15-00128-CR

Trial court case number:     1431234

Trial court:                 185th District Court of Harris County

        On November 3, 2016, this Court had continued the abatement and remanded this
appeal to the trial court for findings on whether appellant’s retained counsel, Robert T.
Wallace, had abandoned this appeal, or whether appellant, Timothy Dynell George, was
not indigent, but had not made the necessary arrangements for filing a brief such that he
had abandoned this appeal, to allow this Court to proceed without briefs. See TEX. R.
APP. P. 38.8(b)(4). On November 8, 2016, the appeal hearing record was filed in this
Court containing the trial court’s findings on the record that both appellant and his
counsel have abandoned this appeal. Although the trial court noted that written findings
of fact were being sent to this Court at a later date, the trial court’s findings on the record
on abandonment are sufficient for reinstatement.

       Accordingly, the Clerk of this Court is directed to REINSTATE this appeal on the
active docket. We will consider this appeal without briefs. See TEX. R. APP. P.
38.8(b)(4). The Clerk of this Court will set this case at a later date for submission on the
record, without briefs or argument, at the soonest practicable time.

       It is so ORDERED.

Judge’s signature: _/s/ Laura Carter Higley
                    Acting individually

Date: November 29, 2016